Exhibit 10.10
UTi WORLDWIDE INC.
AMENDED AND RESTATED
2004 NON-EMPLOYEE DIRECTORS SHARE INCENTIVE PLAN
Deferral and Distribution Election Form for
Restricted Share Units and Restricted Shares
(For Use with Initial Awards and Automatic
Awards Pursuant to Section 5 of the Plan)
     Attached is the form you may use if you wish to defer the receipt of all or
a percentage of the Shares that would otherwise be issued to you upon the
vesting of any award you receive pursuant to Section 5 of the Amended and
Restated 2004 Non-Employee Directors Share Incentive Plan (the “Plan”). You must
submit a copy of this Deferral and Distribution Election Form executed by you to
the Company as provided for in the form. An election to defer receipt of your
Shares may not be revoked.
     You are advised to consult with your individual tax advisor with respect to
the tax consequences related to an award under the Plan and any elections you
may make to defer the receipt of Shares.

 



--------------------------------------------------------------------------------



 



UTi WORLDWIDE INC.
AMENDED AND RESTATED
2004 NON-EMPLOYEE DIRECTORS SHARE INCENTIVE PLAN

 
Deferral and Distribution Election Form for
Restricted Share Units and Restricted Shares
(For Use with Initial Awards and Automatic
Awards Pursuant to Section 5 of the Plan)

 
     AGREEMENT, made this ___ day of _________, 20___, by and between me, as a
participant in the UTi Worldwide Inc. Amended and Restated 2004 Non-Employee
Directors Share Incentive Plan (the “Plan”), and UTi Worldwide Inc. (the
“Company”). We agree that any term that begins herein with initial capital
letters shall have the special meaning defined in the Plan unless the context
clearly requires otherwise.
     1. Deferral Election. I hereby irrevocably elect to defer the receipt of
___% of the Shares (the “Deferral Election”) that would otherwise be issued to
me at any time and from time to time pursuant to the Restricted Share Unit (or
Restricted Shares) Award Agreements (the “Award Agreements”) designated below. I
recognize and agree that the Company will establish an Account for me under the
Plan, and will credit that Account pursuant to Section 7 of the Plan with
Deferred Share Units, on a one-to-one basis with the Restricted Share Units (or
Restricted Shares) awarded to me in the Award Agreements, as my interest in such
units (or shares) vests.
     2. Award Agreements Subject to the Deferral Election. This Deferral
Election shall be effective for the Award Agreement with a grant date of
_____________, ___ that I received:

  o   as an Initial Award pursuant to Section 5(c) of the Plan, provided that
this Deferral Election is made before the Grant Date of such Initial Award.

  o   as an Automatic Award pursuant to Section 5(d) of the Plan, the Grant
Dates of which will occur in calendar years following the calendar year in which
this Deferral Election is effective.

     3. Nature of Distribution. I recognize that distributions in respect of my
Account will be made in the form of (a) one Share for each Deferred Share Unit
credited to my Account, and (b) a cash payment with respect to each Share that I
receive pursuant to this paragraph 3, in an amount equal to the cash dividends
(plus interest at a rate of five percent (5%) per annum) declared and paid on
the Company’s outstanding Shares between the grant dates of the applicable Award
Agreements and the issuance of the Shares to me. Cash shall also be paid in lieu
of fractional Shares.

 



--------------------------------------------------------------------------------



 



UTi Worldwide Inc.
Amended and Restated 2004 Non-Employee Directors Share Incentive Plan
Deferral and Distribution Election Form
Page 2
     4. Manner of Distributions Upon Separation From Service. I hereby elect to
commence receiving distributions from my Account following the date that my
membership on the board terminates and I incur a “separation from service”
within the meaning of Treas. Reg. Section 1.409A-1(h) (“Separation from
Service”) in the following manner:

  o   three (3) substantially equal installment distributions to be made before
the last day of each of the three (3) calendar years following my Separation
from Service.     o   a lump sum distribution of ________ Shares within 60 days
following my Separation from Service and, with respect to the remaining Shares,
in ________ substantially equal annual installments (not to exceed 10) on each
January 1st following such distribution until such Shares are distributed.

     5. Manner of Distributions Upon A Change in Control. I hereby elect to
commence receiving distributions from my Account in the event of a Change in
Control that is a permissible distribution event under Code
Section 409A(a)(2)(A)(v) in the following manner:

  o   a lump sum distribution to be made within 60 days after the Change in
Control.

  o   a lump sum distribution of ________ Shares within 60 days following the
Change in Control, and, with respect to the remaining Shares, in ________
substantially equal annual installments (not to exceed 10) on each January 1st
following such distribution until such Shares are distributed.

     6. Form of Payment to Beneficiary. In the event of my death before
collecting all of my Account, any remaining portion of my Account shall be
distributed to my beneficiary or beneficiaries named below in the following
manner—

  o   in a single lump sum to be distributed within 60 days following my death.
    o   in accordance with the payment schedule selected in paragraphs 4 and 5
hereof (with payments made as though I survived to collect all benefits, and as
though I terminated service on the date of my death if payments had not already
begun).

 



--------------------------------------------------------------------------------



 



UTi Worldwide Inc.
Amended and Restated 2004 Non-Employee Directors Share Incentive Plan
Deferral and Distribution Election Form
Page 3
     7. Designation of Beneficiary. In the event of my death before I have
collected all of my Account, I hereby direct that my beneficiaries shall be as
follows:

  (a)   Primary Beneficiary. I hereby designate the person(s) named below to be
my primary beneficiary and to receive the balance of any unpaid portion of my
Account.

                          Name of   Social Security   Mailing   Percentage of
Primary Beneficiary   Number   Address   Death Benefit
 
                    %  
 
                    %  

  (b)   Contingent Beneficiary. In the event that a primary beneficiary or
beneficiaries named above are not living at the time of my death, I hereby
designate the following person(s) to be my contingent beneficiary for purposes
of the Plan with respect to any Shares not previously issued to a primary
beneficiary pursuant to paragraph 6(a) above:

                          Name of   Social Security   Mailing   Percentage of
Contingent Beneficiary   Number   Address   Death Benefit
 
                    %  
 
                    %  

     8. Effect of Elections. I understand and acknowledge that the election made
in paragraphs 1 and 2 hereof shall be irrevocable with respect to compensation
subject to such election and shall continue in full force until either the
effective date of a superseding written election made by me, or until my role as
a director of the Company is terminated, or until the Plan is terminated by
appropriate corporate action, whichever shall occur first. My elections in
paragraphs 6 and 7 shall be revocable until my death, at which time they become
irrevocable.
     9. Changing of Elections. I recognize that I may, by submitting an
effective superseding election, file new elections under paragraphs 4 and 5.
Such superseding election shall be effective on or after the first day of the
thirteenth (13th) month after I make such election only if (i) I make the
election at least twelve (12) months prior to the date that the Shares would
have been distributed (or begun to be distributed) to me pursuant to my initial
election and (ii) the election defers my receipt of Shares for at least five
(5) years from the date that the Shares would have been distributed (or begun to
be distributed) to me other than distributions on account of my death or an
unforeseeable emergency within the meaning of Code Section 409A(a)(2)(B)(ii)
pursuant to my initial election.
     10. Satisfaction of Award Commitments. The parties recognize and agree that
the Company will have fully honored and discharged its obligations under this
Agreement, the Award

 



--------------------------------------------------------------------------------



 



UTi Worldwide Inc.
Amended and Restated 2004 Non-Employee Directors Share Incentive Plan
Deferral and Distribution Election Form
Page 4
Agreement, and the Plan if the Company distributes my Account in accordance with
the provisions hereof.
     11. Taxes. By signing this Deferral and Distribution Election Form, I
recognize and agree that I am solely responsible for the satisfaction of any
federal, state, province, or local taxes that may arise with respect to the
Award Agreement to which this Deferral and Distribution Election Form relates
(including, if I am subject to taxation in the United States, any taxes arising
under Sections 409A or 4999 of the Code, except to the extent otherwise
specifically provided in a written agreement with the Company). Neither the
Company nor any of its employees, officers, directors, or service providers
shall have any obligation whatsoever to pay such taxes, to prevent me from
incurring them, or to mitigate or protect me from any such tax liabilities.
Nevertheless, if my payments or benefits pursuant to Section 7(d) of the Plan
upon termination of my membership on the board and my election in paragraph 4
hereof constitutes “nonqualified deferred compensation” within the meaning of
Section 409A, payment of such amounts shall not commence until I incur a
Separation from Service. If, at the time of my Separation from Service, I am a
“specified employee” (under Internal Revenue Code Section 409A), any amount that
constitutes “nonqualified deferred compensation” within the meaning of Code
Section 409Athat becomes payable to me on account of my Separation from Service
(including any amounts payable pursuant to the preceding sentence) will not be
paid until after the end of the sixth calendar month beginning after my
Separation from Service (the “409A Suspension Period”). Within 14 calendar days
after the end of the 409A Suspension Period, I shall be paid a lump sum payment
in cash equal to any payments delayed because of the preceding sentence,
together with interest on them for the period of delay at a rate not less than
the average prime interest rate published in the Wall Street Journal on any day
chosen by the Board during that period. Thereafter, I shall receive any
remaining benefits as if there had not been an earlier delay.
     12. Authorization. I made the above deferral and distribution election
voluntarily, after receipt of the Plan document and the opportunity to review
and discuss the Plan with personal advisors. I understand that all distributions
will be subject to applicable withholdings taxes. I understand that this
deferral and distribution election only applies to the Award Agreement with the
grant date that appears on the first page of this Deferral and Distribution
Election Form and can only be superseded by a subsequent distribution election
in accordance with the terms of this Deferral and Distribution Election Form and
provisions of the Plan. I further understand that the Company reserves the right
to amend, suspend or terminate the Plan. I understand that while the Plan is
intended to provide tax deferral, the Plan does not constitute a guarantee that
the intended tax results will be achieved. I acknowledge that I am solely
responsible for the satisfaction of any taxes that may arise under the Plan, and
the Company shall have no obligation to pay such taxes or to prevent me from
incurring them.
[signature page follows]

 



--------------------------------------------------------------------------------



 



UTi Worldwide Inc.
Amended and Restated 2004 Non-Employee Directors Share Incentive Plan
Deferral and Distribution Election Form
Page 5

             
Witnessed by:
      PARTICIPANT    
 
           
 
           
 
      Name:    
 
           
 
      UTi WORLDWIDE INC.    
 
           
 
           
 
      Name:    
 
      Title:    

 